Title: To George Washington from Major John Bigelow, 13 October 1778
From: Bigelow, John
To: Washington, George


          
            Sir
            Hartford 13th Octr 1778.
          
          Last Evening I Received a Letter from Colo. Hamilton directing me to make an Exact Return of what Materials for Cloathing, and all Cloaths diliver’d by me, to whom and when, I am very Unhappy that my long detention at Congress has put the Business So far back, that ’tis not in my Power at present to make Such a Return as your Excellency Requires, and I could wish, the Accounts for making Soldiers Cloaths, are not yet <co>me in for the Connecticut Regts that renders it imposible for me to Assertain what Number of Suits Each Regt has Receiv’d. I have purchas’d a Considerable Quantity of Cloths &a which are now on the Road from Salem, and many Articles have Arriv’d here and are forwarded on to Head Quarters without Invoice’s as they are not yet come to hand. as Soon as I receive them, and can  
            
            
            
            Collect the Accounts of Soldiers Cloathing diliver’d the Connecticut Regts the Return order’d shall be imediatly made out and forwarded on. I the Mean time have inclos’d Accts of Materials for Cloathing diliver’d [and] Goods on hand &ca as far as is in my Power. I have the Honor, to be Your Excellencys Most Obedt Hble Servant
          
            John Bigelow
          
        